DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered.

Applicant argues (pp 6) that the amendments to the claims overcome the previous claim objections.  In response to the argument, Examiner respectfully agrees.  However, the amendments to the claims introduced a new objection (minor informalities) for Claim 8 (see claim objection section below).

Applicant argues (pp 6-7) that the amendments to the claims overcome the 112b rejections.  In response to the argument, Examiner respectfully agrees.  The 112b rejections have been withdrawn.

Applicant argues (pp 7-10) that Zhao does not teach each and every limitation of amended Claims 1, 8 and that neither Gordon nor Fok cure the deficiencies of Zhao.  In response to the argument, Examiner respectfully agrees.  The amendments to the claims clarified the focus of the invention (prioritization of applications) over Zhao as a primary reference.  An updated 

Applicant argues (pp 8-9) that Hossain does not cure the deficiencies of Zhao.  In response to the argument, Examiner respectfully disagrees.  Hossain is found to read on the amended Claims 1, 8.  Hossain teaches on classifying, prioritizing applications and determining which wireless link (network adapter) is best to be used for an application based on test performed of the wireless link(s).  
See Hossain, [0079] Rather than limiting examination to only a single wireless link 120-m when determining whether to grant or deny access to an application 105-p, the data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2.  [0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level.
Please see the updated rejection of Claims 1, 8 below in view of US PGPub 2012/0122461 (Hossain).  Further in view of Gordon for Claims 4, 5 regarding ping test and Claim 10 regarding testing when roaming.  Further in view of Fok for Claims 6-7 regarding FTP throughput test.  

Applicant argues (pp 11) that Zhao, Gordon, Fok do not teach each and every limitation of amended Claim 13.  In response to the argument, Examiner respectfully agrees.   An updated search was conducted was conducted and a previously used art was discovered to read on the amended limitations:  US PGPub 2012/0122461 (Hossain).  Please see the rejection of Claim 13 below, in view of US PGPub 2012/0122461 (Hossain), US PGPub 2015/0373574 (Gordon) and US PGPub 20060198359 (Fok).

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 reads “perform the of the plurality of tests” in line 5.  It should read “perform the test of the plurality of tests”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0122461 (Hossain).

Regarding Claim 1:
Hossain teaches A computing device ([0018] mobile computing device 110), comprising:  a processing resource (Fig 1, processor 102);  and a memory resource (Fig 1, Memory 103, Data Store 111) storing machine-readable instructions to cause the processing resource to: 	
determine a computing device ([0018] mobile computing device 110) is executing a number of applications;  ([0080] the data service manager 104 may determine whether to grant or deny access to a wireless link 120-m based on a number of applications 105-p that are currently executing in parallel)
classify the number of applications; ([0062] Additionally or alternatively, the data service manager 104 may test the class parameter 202 by comparing the class parameter 202 with defined values representing each of the applications 105-p.  For instance, assume the phone application 105-1 is assigned a defined value of "3", the browser application 105-2 is assigned a defined value of "2", and the message application 105-3 is assigned a defined value of "1").  The applications are classified by type and data rate (class parameter 202).
prioritize the number of applications based on the classification ([0062]) of the number of applications;  ([0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level).  This shows that the applications are prioritized based on their data rate classification.
determine a test ([0067]) to select a network adapter (ie. wireless link) to provide a network with a higher quality compared to other network adapters ([0079] provide a higher signal quality) for an application of the number of applications that has a highest prioritization ([0062]) phone application 105-1 is assigned a defined value of "3") based on the prioritization of the number of applications ([0062][0080]);  ([0065] determine whether an application may communicate information over a wireless link based on the class parameter.  [0067] choosing a test to be performed based on the application parameters.  [0079] Determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p.  The wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2)
perform the at least one test from the plurality of tests;  (Fig 5, "Receive Class Parameter" step 503, "Receive Data Service Request" step 504, "Test Class Parameter" 506, "Test Data Rate Parameter" 508.  [0067] choosing a test to be performed based on the application parameters.   [0069] performs a test for the class parameter 202 at diamond 606 and a test for the data rate parameter 204 at diamond 608.  [0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level)
determine network adapter (ie. wireless link) of the network to be used by the computing device ([0018] mobile computing device 110) based on the at least one test performed.  ([0079] Rather than limiting examination to only a single wireless link 120-m when determining whether to grant or deny access to an application 105-p, the data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2)

Regarding Claim 2:
Hossain teaches the invention of Claim 1 as described.
Hossain teaches wherein a first application from the number of applications is classified as an instant application (ie. phone) and a second application from the number of applications is classified as a non-instant application (ie. message, browser).  ([0065] Table 2:  Shows applications classified by message, browser, phone applications.  Phone applications are instant applications and message, browser applications are non-instant applications.  [0021] Examples of application programs 105-p may include, without limitation, one or more message applications ( e.g., telephone, voicemail, facsimile, e-mail, IM, SMS, MMS, video conferencing), a web browser application)

Regarding Claim 3:
Hossain teaches the invention of Claim 2 as described.
Hossain teaches wherein the instant application (ie. phone call) has a higher priority than the non-instant application (ie. browser).  ([0078] determining a priority level for an application 105-p:  override rules may reflect policy decisions, such as prioritizing user selections over automatic selections, prioritizing phone calls over browser sessions)


Hossain teaches A non-transitory machine-readable storage medium (Fig 1, Memory 103, Data Store 111) having stored thereon machine-readable instructions to cause a computing processor  (Fig 1, processor 102) to: 	
determine a computing device ([0018] mobile computing device 110) is executing a number of applications;  ([0080] the data service manager 104 may determine whether to grant or deny access to a wireless link 120-m based on a number of applications 105-p that are currently executing in parallel)
determine a test from a plurality of tests to send to a network;  (Fig 5, "Receive Class Parameter" step 503, "Receive Data Service Request" step 504, "Test Class Parameter" 506, "Test Data Rate Parameter" 508.  [0029] The link classifier 107 may use the information collected during scanning operations to measure or estimate signal quality for a wireless link 120-m. Signal quality is determined by measuring, assessing and analyzing various communication parameters.  [0067] choosing a test to be performed based on the application parameters)
perform the test of the plurality of tests;  (Fig 5, "Receive Class Parameter" step 503, "Receive Data Service Request" step 504, "Test Class Parameter" 506, "Test Data Rate Parameter" 508.  [0065] determine whether an application may communicate information over a wireless link based on the class parameter.  [0067] choosing a test to be performed based on the application parameters.  [0069] performs a test for the class parameter 202 at diamond 606 and a test for the data rate parameter 204 at diamond 608)  
(ie. selecting a wireless link) of the network to be used by the computing device ([0018] mobile computing device 110) based on the one test performed;  ([0079] Rather than limiting examination to only a single wireless link 120-m when determining whether to grant or deny access to an application 105-p, the data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120)
determine that the network adapter of the network causes a weak signal (ie. lower RSSI) compared to previous values (ie. historical performance);  ([0027] The radio module 106 and/or the link classifier 107 may measure a received radio signal strength, received signal strength indication (RSSI) from nearby wireless resources 130-n.  Typically a lower RSSI implies lower information rates or quality, while a higher RSSI implies higher information rates or quality.  [0031] Once the link classifier 107 assigns a class parameter to a wireless link 120-m, the link classifier 107 can promote or demote the class parameter for the wireless link 120-m based on historical performance.  The link classifier may demote the wireless link 120-1 based on a rate of deterioration of the wireless link 120-1)
determine an additional test ([0069]) to select a different network adapter to provide a network with a higher quality ([0079] provide a higher signal quality) compared to other network adapters (ie. wireless links) for an application of the number of applications that has a highest prioritization ([0062]) phone application 105-1 is assigned a defined value of "3") based on a prioritization of the number of applications;  ([0065] determine whether an application may communicate information over a wireless link based on the class parameter.  [0066] periodically scanning link to determine available bandwidth.  [0067] choosing a test to be performed based on the application parameters.  [0069] additional test to perform.  [0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level)
and determine the different network adapter with a higher quality (ie. higher signal quality) compared to other network adapters based on the test performed.  ([0079] Rather than limiting examination to only a single wireless link 120-m when determining whether to grant or deny access to an application 105-p, the data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2)

Regarding Claim 9:
Hossain teaches the invention of Claim 8 as described.
Hossain teaches determine at least one test from the plurality of tests to send to the network based on the prioritization ([0062]) phone application 105-1 is assigned a defined value of "3") of the number of applications.  (Fig 5, "Receive Class Parameter" step 503, "Receive Data Service Request" step 504, "Test Class Parameter" 506, "Test Data Rate Parameter" 508.  [0067] choosing a test to be performed based on the application parameters)

Regarding Claim 11:
Hossain teaches the invention of Claim 8 as described.
Hossain teaches determine when the computing device utilizes the network adapter with a faster throughput (ie. data rate) compared to other network adapters of the network.  ([0027] The link classifier 107 may measure a received signal strength indication (RSSI) from nearby wireless resources 130-n.  A lower RSSI implies lower information rates or quality, while a higher RSSI implies higher information rates or quality.  [0079] The data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p).  The application is classified with a data rate parameter.  This allows the most suitable wireless link (network adapter) to be selected compared to the other wireless links.

Regarding Claim 12:
Hossain teaches the invention of Claim 11 as described.
Hossain teaches wherein to determine whether the computing device utilizes the network adapter with a faster throughput (ie. data rate) compared to other network adapters of the network is based on a prioritization of the number of applications.  ([0079] The data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2.  [0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level, in addition to the other parameters utilized by the data service manager 104)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0122461 (Hossain) in view of US PGPub 2015/0373574 (Gordon) further in view of US PGPub 20060198359 (Fok).
 

Hossain teaches A method comprising: determining a computing device ([0018] mobile computing device 110) is executing a number of applications;   ([0080] the data service manager 104 may determine whether to grant or deny access to a wireless link 120-m based on a number of applications 105-p that are currently executing in parallel)
classifying each of the number of applications as an instant application or a non-instant application;  ([0062] Additionally or alternatively, the data service manager 104 may test the class parameter 202 by comparing the class parameter 202 with defined values representing each of the applications 105-p.  For instance, assume the phone application 105-1 is assigned a defined value of "3", the browser application 105-2 is assigned a defined value of "2", and the message application 105-3 is assigned a defined value of "1").  The applications are classified by type and data rate (class parameter 202).  [0065] Table 2:  Shows applications classified by message, browser, phone applications).  Phone applications are instant applications and message, browser applications are non-instant applications.
performing a test ([0067][0069]) based on the classification of the application wherein the test determines the network adapter with higher/lower signal quality ([0079]) compared to other network adapters of the network;  ([0029] Signal quality is determined by measuring, assessing and analyzing various communication parameters.  [0065] determine whether an application may communicate information over a wireless link based on the class parameter.   [0067] choosing a test to be performed based on the application parameters.  [0069] performs a test for the class parameter 202 at diamond 606 and a test for the data rate parameter 204 at diamond 608.  [0079] Determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p) 
determining a network adapter (ie. selecting a wireless link) of the network to be used by the computing device based on the test;  ([0079] Rather than limiting examination to only a single wireless link 120-m when determining whether to grant or deny access to an application 105-p, the data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2)
determine that the network adapter (ie. wireless link) of the network causes a weak signal (ie. lower RSSI) compared to previous values (ie. historical performance);  ([0027] The radio module 106 and/or the link classifier 107 may measure a received radio signal strength, received signal strength indication (RSSI) from nearby wireless resources 130-n.  Typically a lower RSSI implies lower information rates or quality, while a higher RSSI implies higher information rates or quality.  [0031] The link classifier 107 may update a class parameter for a given wireless link 120-m in a number of different ways.  For instance, the link classifier 107 may update a class parameter for a wireless link 120-m on a periodic, aperiodic or on-demand basis. Further, once the link classifier 107 assigns a class parameter to a wireless link 120-m, the link classifier 107 can promote or demote the class parameter for the wireless link 120-m based on historical performance.  The link classifier may demote the wireless link 120-1 based on a rate of deterioration of the wireless link 120-1)
([0069]) to select a different network adapter to provide a network with a higher quality ([0079] provide a higher signal quality) compared to other network adapters (ie. wireless links) for an application of the number of applications that has a highest prioritization ([0062]) phone application 105-1 is assigned a defined value of "3") based on a prioritization of the number of applications;  ([0065] determine whether an application may communicate information over a wireless link based on the class parameter.  [0066] periodically scanning link to determine available bandwidth.  [0067] choosing a test to be performed based on the application parameters.  [0069] additional test to perform.  [0080] a priority level may be assigned to each application 105-p, and the data service manager 104 may control access and data rates for each application 105-p based on its assigned priority level)
and determine the different network adapter with a higher quality (ie. wireless link 120-1) compared to other network adapters (ie. wireless links 120-m) based on the test performed.  ([0079] Rather than limiting examination to only a single wireless link 120-m when determining whether to grant or deny access to an application 105-p, the data service manager 104 may scan and evaluate all available wireless links 120-m to determine whether one of the wireless links 120-m provide a signal quality, data rate and/or power consumption suitable for a requesting application 105-p. For instance, the wireless link 120-1 may provide a higher signal quality or consume power at a lower rate than the wireless link 120-2)
Hossain teaches performing a test and determining which network adapter to use ([0029][0079]).  However, Hossain is silent on performing a ping test in response to at least one 
Gordon teaches, in the same field of endeavor, systems and methods for quality of experience measurement and wireless network recommendation and/or switching, Abstract.
Gordon also teaches performing a ping test in response to at least one application being an instant application (ie. VoIP call, streaming media), wherein the ping test determines the network adapter with a shorter response time compared to other network adapters of the network;  ([0160] The session module 1506 may be configured to determine whether the mobile device 102 is actively using a network (e.g., during a VoIP call, streaming media, and the like). This may help prevent, for example, switching from a cellular network to a Wi-Fi network, or vice versa, when the mobile device 102 is in active network use, thereby preventing interruption of a streaming media session, a VoIP call.  [0165] The QoE system 108 may provide a set of ping responses back to the mobile device 102. Each ping response may be measured to determine a ping time (e.g., a roundtrip time) and/or packet loss)
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Hossain per Gordon, so as to include performing a ping test in response to at least one application being an instant application, wherein the ping test determines the network adapter with a shorter response time compared to other network adapters of the network.  It would have been advantageous to include these details as discussed above as it would allow the modified system to predict congestion of the available networks and provide the user with an acceptable network connection experience.  See Gordon, [0043].
([0029][0079]).  However, Hossain (as modified by Gordon) is silent on performing a FTP TpT test in response to at least one application being a non-instant application, wherein the FTP TpT test determines the network adapter with a faster throughput compared to other network adapters of the network.
Fok teaches, in the same field of endeavor, on methods for determining the voice and/or data processing performance or capability of a wireless device, Abstract.
Fok also teaches performing a FTP TpT test (ie. FTP throughput test) in response to at least one application being a non-instant application (ie. browser), wherein the FTP TpT test determines the network adapter with a faster throughput compared to other network adapters of the network;   ([0049] For an application layer protocol, such as the FTP, performance data 28 includes, but is not limited to, data throughput.  [0051] Test module 108 may use the BREWS!Web interface for forward transfer and the BREW!Socket interface for reverse file transfer.  [0051] In one embodiment, for example, voice/data performance module 24 may implement test module 108 to execute a test program 10, such as an FTP simulation, which can be used in a script as an automation test to determine a throughput measurement)
It would have been obvious to a person having ordinary skill in the art before the time of the claimed invention, to modify Hossain (as modified by Gordon) by modifying Hossain per Fok, so as to include performing a FTP TpT test in response to at least one application being a non-instant application, wherein the FTP TpT test determines the network adapter with a faster throughput compared to other network adapters of the network.  It would have been advantageous to include these details as discussed above as it would allow the modified system 

Regarding Claim 14:
Hossain (as modified by Gordon & Fok) teaches the invention of Claim 13 as described.
Hossain teaches on a software module on the mobile device (Fig 1, Data Service Manager 104).  However, Hossain (as modified by Gordon) is silent on wherein the number of applications being performed on the computing device is determined by the computing device executing a daemon.
Fok teaches wherein the number of applications being performed on the computing device is determined by the computing device executing a daemon.  ([0023] Voice/data performance module 24 collects any voice and or data processing-related performance data 28 including wireless device data values and statistics relating to the processing of voice, text, video, applications.  Additionally, voice/data performance module 24 may collect associated data 54 relevant to performance data 28, including, processing-related information on the specific data applications that were used, the duration of use).  Voice/data performance module 24 is equated to the device executing a daemon.
The motivation to combine Hossain (as modified by Gordon)  with Fok is the same as for Claim 13.


Hossain (as modified by Gordon & Fok) teaches the invention of Claim 13 as described.
Hossain (as modified by Gordon) is silent on wherein the ping test and the FTP TpT test is performed in response to a daemon sending a ping test packet and a FTP TpT test packet to the network.  
Fok teaches wherein the ping test and the FTP TpT test (ie. FTP throughput test) is performed in response to a daemon (ie. Test module 108) sending a ping test packet ([0049]) and a FTP TpT test packet (ie. FTP simulation) to the network.  ([0049] Ping test.  [0051] voice/data performance module 24 may implement test module 108 to execute a test program 10, such as an FTP simulation, which can be used in a script as an automation test to determine a throughput measurement).  Voice/data performance module 24 is equated to the device executing a daemon where the Test Module 108 resides on the Voice/data performance module 24.
The motivation to combine Hossain (as modified by Gordon)  with Fok is the same as for Claim 13.

Claims 4-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0122461 (Hossain) further in view of US PGPub 2015/0373574 (Gordon).


Hossain teaches the invention of Claim 1 as described.
Hossain teaches performing a test and determining which network adapter to use ([0029][0079]).  However, Hossain is silent on wherein the plurality of tests includes a ping test to determine the network adapter of the network with a shorter response time compared to other network adapters of the network.
Gordon also teaches wherein the plurality of tests includes a ping test to determine the network adapter of the network with a shorter response time compared to other network adapters of the network.  ([0165] The QoE system 108 may provide a set of ping responses back to the mobile device 102. Each ping response may be measured to determine a ping time (e.g., a roundtrip time) and/or packet loss)
The motivation to combine Hossain with Gordon is the same as for Claim 13.

Regarding Claim 5:
Hossain (as modified by Gordon) teaches the invention of Claim 4 as described.
Hossain teaches performing a test and determining which network adapter to use ([0029][0079]).  However, Hossain is silent on wherein the ping test is performed as a result of the computing device executing an instant application.
Gordon teaches wherein the ping test is performed as a result of the computing device executing an instant application (ie. VoIP call, streaming media).  ([0160] The session module 1506 may be configured to determine whether the mobile device 102 is actively using a network (e.g., during a VoIP call, streaming media, and the like). This may help prevent, for example, switching from a cellular network to a Wi-Fi network, or vice versa, when the mobile device 102 is in active network use, thereby preventing interruption of a streaming media session, a VoIP call)
The motivation to combine Hossain with Gordon is the same as for Claim 13.

Regarding Claim 10:
Hossain teaches the invention of Claim 8 as described.
Hossain teaches performing a test and determining which network adapter to use ([0029][0079]).  However, Hossain is silent on determining at least one test from the plurality of tests to send to the network based on an occurrence of roaming as the number of applications are being executed by the computing device.
Gordon teaches determine at least one test from the plurality of tests to send to the network based on an occurrence of roaming (ie. user walks) as the number of applications are being executed by the computing device.  ([0160] The session module 1506 may be configured to determine whether the mobile device 102 is actively using a network (during a VoIP call, streaming media).  [0095] The FC threshold may be adjusted as a user walks (roams) into a venue that provides Wi-Fi (e.g., signal strength/quality).  [0096] the QoE threshold makes sure the "n" successive tests are performed before a mobile device 102 is recommended to be switched back to the cellular network).  Specification states occurrence of roaming is:  [0033] while the user is roaming they may enter an uncovered or weak WLAN or WWAN signal area.
. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0122461 (Hossain) in view of US PGPub 20060198359 (Fok).

Regarding Claim 6:
Hossain teaches the invention of Claim 1 as described.
Hossain teaches performing a test and determining which network adapter to use ([0029][0079]).  However, Hossain is silent on wherein the plurality of tests includes a file transfer protocol throughput (FTP TpT) test to determine the network adapter of the network with a faster throughput compared to other network adapters of the network.
Fok teaches wherein the plurality of tests includes a file transfer protocol throughput (FTP TpT) test (ie. FTP throughput test) to determine the network adapter of the network with a faster throughput compared to other network adapters of the network.  ([0051] In one embodiment, for example, voice/data performance module 24 may implement test module 108 to execute a test program 10, such as an FTP simulation, which can be used in a script as an automation test to determine a throughput measurement)
The motivation to combine Hossain with Fok is the same as for Claim 13.

Regarding Claim 7:
Hossain (as modified by Fok) teaches the invention of Claim 6 as described.
Hossain teaches performing a test and determining which network adapter to use ([0029][0079]).  However, Hossain is silent on wherein the FTP TpT test is performed as a result of the computing device executing a non-instant application.
Fok teaches wherein the FTP TpT test (ie. FTP throughput test) is performed as a result of the computing device executing a non-instant application (ie. browser).  ([0049] For an application layer protocol, such as the FTP, performance data 28 includes, but is not limited to, data throughput.  [0051] Test module 108 may use the BREWS!Web interface for forward transfer and the BREW!Socket interface for reverse file transfer)
The motivation to combine Hossain with Fok is the same as for Claim 13.

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.J.H/Examiner, Art Unit 2454    

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454